DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/311,842, filed on 23 June 2014.

Claim Objections
Claim 4 is objected to because of the following informalities:  
As to claim 4, line 1 recites “The foldable device according to claim 2,”. This claim contains the same limitations, word for word, as recited in claim 2.  Examiner assumes this is a typographical error and it intends to recite “The foldable device according to claim 3,” and make both of the dependent claims depend upon each of the independent claims. For purposed of examiner, the Office will interpret this claim as intending to be dependent upon claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0010405 by Rothkopf et al. (“Rothkopf”).

As to claim 1, Rothkopf discloses a foldable device (Rothkopf, electronic device 10, Figure 1) comprising: 
a first housing (Rothkopf, housing portion 12A, Figures 1 and 2), a second housing (Rothkopf, housing portion 12B, Figures 1 and 2), and a link (Rothkopf, hinge 26, Figures 1 and 2) between the first housing and the second housing; 
a flexible display panel (Rothkopf, flexible display 14, Figures 1 and 2) including a display portion continuously provided over a top surface of the first housing, a top surface of the second housing, and a top surface of the link, As shown in figures 1 and 2 of Rothkopf, the flexible display 14 is continuously provided over the top surface of the housing 12 and the top surface of the hinge 26.
wherein when the foldable device is folded such that the top surface of the first housing faces the top surface of the second housing (Rothkopf, folded face-to-face configuration, Figure 3, ¶ [0045]), the top surface of the link faces a side surface of the first housing and a side surface of the second housing.  As shown in figure 3 of Rothkopf, the top surface of the hinge 26 (now facing to the left in this folded configuration) faces a side surfaces of the housing portions 12A and 12B on the left side of the device as shown.
As to claim 2, Rothkopf discloses the foldable device the foldable device is configured to be folded such that a back surface of the first housing faces a back surface of the second housing (Rothkopf, When portions 12A and 12B are rotated in directions 42 of FIG. 2, housing portions 12A and 12B may be placed in a back-to-back configuration of the type shown in FIG. 4. In this type of configuration, part of display 14 may be exposed on the outer surface of housing structure 12A and part of display 14 may be exposed on the outer surface of housing structures 12B (i.e., the display surface on housing portion 12A is oriented back to back with respect to the display surface on housing portion 12B). Figure 4, ¶ [0046]).  
As to claim 3, Rothkopf discloses a foldable device (Rothkopf, electronic device 10, Figure 1) comprising: 
a first housing (Rothkopf, housing portion 12A, Figures 1 and 2), a second housing (Rothkopf, housing portion 12B, Figures 1 and 2), and a link (Rothkopf, hinge 26, Figures 1 and 2) between the first housing and the second housing; 
a flexible display panel (Rothkopf, flexible display 14, Figures 1 and 2) including a display portion continuously provided over a top surface of the first housing, a top surface of the second housing, and a top surface of the link, As shown in figures 1 and 2 of Rothkopf, the flexible display 14 is continuously provided over the top surface of the housing 12 and the top surface of the hinge 26.
wherein when the foldable device is folded such that the top surface of the first housing faces the top surface of the second housing (Rothkopf, folded face-to-face configuration, Figure 3, ¶ [0045]), a side surface of the link faces a side surface of the first housing or a side surface of the second housing.  As shown in figure 3 of Rothkopf, the side surface of the hinge 26 (now top, bottom, or right sides of the hinge in this configuration) faces a side surface of the housing portion 12A right side of the device as shown.
As to claim 4, Rothkopf discloses the foldable device the foldable device is configured to be folded such that a back surface of the first housing faces a back surface of the second housing (Rothkopf, When portions 12A and 12B are rotated in directions 42 of FIG. 2, housing portions 12A and 12B may be placed in a back-to-back configuration of the type shown in FIG. 4. In this type of configuration, part of display 14 may be exposed on the outer surface of housing structure 12A and part of display 14 may be exposed on the outer surface of housing structures 12B (i.e., the display surface on housing portion 12A is oriented back to back with respect to the display surface on housing portion 12B). Figure 4, ¶ [0046]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691